Per curiam.
The city of Concord has pending an appeal under RSA 541:6 (Supp. 1974) from an order of the water supply *454and pollution control commission requiring the city to cover a water supply open distribution reservoir. After hearing, the commission on April 22, 1975, ordered the city to inform the commission not later than May 28, 1975, that it had adopted a program to cover the reservoir, appropriated funds for the program, and established a timetable for completing the improvements. A motion for rehearing was denied May 29, 1975, and the time for compliance with the order was changed to “forthwith”.
The present proceeding concerns the motion of the city to suspend the order of the commission pending the determination of its appeal. While the presumptions favor the order of the commission, the city represents that the quality of the water delivered from the reservoir will be monitored pending hearing on the merits, and that any timetable for completion of the improvement will not be materially affected by suspension through the month of August.
The motion of the city is granted with the following limitations. The appeal of the city is assigned for oral argument at 10 a.m., September 3, 1975, and the order of the commission is suspended until that date. Provided the appeal is heard on that date, the order of the commission is suspended until further order of the court.

So ordered.

Grimes, J., did not sit.